DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims
Claims 1-20 are pending with claims 11-20 withdrawn.
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 2/1/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/12/2021.
WITHDRAWN REJECTIONS
All 35 USC 112b rejections of record in the Office Action mailed 2/1/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 2/12/2021.
REPEATED REJECTIONS
The 35 USC 103 112a rejections of claims 1-10 of record in the Office Action mailed 2/1/2021 have been repeated for the reasons of record in the Office Action mailed 2/1/2021.
NEW OBJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Specification
The amendment filed 2/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all of the “unfoamed” language added to paragraphs 22-23.
There is no mention of the terms “unfoamed” anywhere in the disclosure as filed.  Paragraph 22 states the sheets can be made from “recycle PE”.  The disclosure as filed does not state that this “recycle PE” cannot include “recycled foamed PE”.  If the recycle PE includes “recycled foamed PE” then it is possible for the sheets to be foamed PE, thus, Applicant cannot change the language in the Specification by adding the terms “unfoamed” even if a blend is subject to foaming at a later step.
Applicant is required to cancel the new matter in the reply to this Office Action.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “a first foam layer made from a plurality of unfoamed sheets” in Claim 1, line 3 is new matter.  There is no mention of the terms “unfoamed” anywhere in the disclosure as filed.  Paragraph 22 states the sheets can be made from “recycle PE”.  The disclosure as filed does not state that this “recycle PE” cannot include “recycled foamed PE”.  If the recycle PE includes “recycled foamed PE” then it is possible for the sheets to be foamed PE, thus, Applicant cannot change the language in the 
The phrase “a second foam layer made from a plurality of unfoamed sheets” in Claim 1, line 6 is new matter.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 8+ of Applicant’s Paper filed 2/12/2021.) that the “unfoamed” language added to the claims is not new matter because the addition of the language is “rephrasing”, it is noted that said arguments are not persuasive.
There is no mention of the terms “unfoamed” anywhere in the disclosure as filed.  Paragraph 22 states the sheets can be made from “recycle PE”.  The disclosure as filed does not state that this “recycle PE” cannot include “recycled foamed PE”.  If the recycle PE includes “recycled foamed PE” then it is possible for the sheets to be foamed PE, thus, Applicant cannot change the language in the Claims and Specification by adding the terms “unfoamed” even if the blend is subject to foaming in a later step.
The limitations of the amended/new claims are discussed above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/                Primary Examiner, Art Unit 1793                                                                                                                                                                                        	February 14, 2021